Citation Nr: 9904714	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  96-23 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to a higher evaluation for post operative 
residuals of brachial artery occlusion of the right arm, 
rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1966 to December 
1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 1996 RO rating decision that granted benefits 
under 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) for post 
operative residuals of brachial artery occlusion of the right 
arm (major) and assigned a 20 percent rating for this 
condition under diagnostic code 8510, effective from the date 
of claim in August 1995.



FINDING OF FACT


The post operative residuals of brachial artery occlusion are 
manifested primarily by complaints of pain and neurological 
deficits of the right arm, including motor function weakness 
in the pronator, supinator, biceps, and triceps muscles, and 
decreased sensitivity to sharpness of pin, that are the 
equivalent of no more than mild incomplete paralysis of all 
radicular groups; neurological deficits that more closely 
approximate moderate incomplete paralysis are not found at 
any time since the effective date of the claim.


CONCLUSION OF LAW


The criteria for a rating in excess of 20 percent for post 
operative residuals of brachial artery occlusion of the right 
arm are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Code 8513 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from March 1966 to December 
1968.

A summary of the veteran's hospitalization at a VA medical 
facility in May 1994 and related clinical records reveal that 
he underwent bilateral carotid arteriogram.  Subsequent to 
this procedure he developed occlusion of the right brachial 
artery.  During this hospitalization he was treated primarily 
for peripheral vascular disease.  Other diagnoses included 
coronary artery disease and status post aortocoronary bypass.  

A private medical report of the veteran's hospitalization 
from May to June 1994 shows that he was admitted 2 days after 
his discharge from a VA hospital with complaints of right 
finger numbness with cold right hand and no palpable radial, 
ulnar, or brachial pulses following recent arteriograms.  He 
was admitted through the emergency room with continued 
symptoms and increased weakness in the right hand.  He 
underwent repair of the brachial artery with Gore-Tex graft 
on May 31, 1994.  Postoperatively he continued to have 
peripheral nerve deficit with right wrist drop with continued 
tingling of the right thumb, 2nd, and 3rd fingers.  He denied 
any numbness.  A neurological consultation found right radial 
neuropathy, palpable right brachial artery.  An orthopedic 
consultation found that a full recovery was expected.  It was 
noted that he needed a radial palsy splint and it was 
anticipated that the repair could be occluded.  He was 
recommended for exploration and repair with vein graft.  The 
veteran was reluctant and reflected.  He decided on follow up 
care on an outpatient basis.  The diagnoses included brachial 
artery occlusion.


Private medical reports show that the veteran was seen 
primarily for non-service-connected disabilities from 1990 to 
1995.  The more salient medical reports concerning the 
veteran's claim for a higher rating for the post operative 
residuals of the brachial artery occlusion of the right arm 
are noted in the following paragraphs.

A private medical report shows that the veteran was 
hospitalized for treatment of non-service-connected 
disabilities in September 1995.  The diagnoses included a 
history of right brachial artery repair with Gortex graft in 
May 1994.  It was noted that the veteran stated his right arm 
bothered him with any type of exertion and that there was a 
nonpalpable brachial pulse on the right.


The veteran underwent a VA neurological examination in 
January 1996 to determine the severity of the post operative 
residuals of right artery occlusion.  It was noted that the 
veteran reported a history of complaints with his right arm 
since undergoing a surgical repair in 1994, including 
weakness and tingling in the arm that he described as 
extending from the site of the surgery down to and including 
the entire hand, both dorsal and ventral surfaces.  The 
veteran felt that his right arm was cold and that it was 
painful.  On examination of the right upper extremity there 
was no muscle atrophy.  There were palpable pulses in the 
right arm at the wrist and the arm was warm to touch and 
about the same temperature as the left arm.  Motor functions 
indicated weakness in the pronator and supinator muscles of 
the right arm and some weakness in biceps and triceps 
functions.  There was no weakness in hand grip.  There was no 
weakness in wrist extension or flexion.  Tendon reflexes were 
present and symmetrical with those in the left arm and lower 
extremities.  The sensory examination demonstrated a general 
decrease in the sensitivity to sharpness of pin in the right 
arm as compared to the left.  Other primary sensory 
modalities were intact.  The examiner concluded that there 
was no identifiable peripheral nerve injury.  It was noted 
that the veteran had apparently recovered from his radial 
nerve palsy documented at the time of his revascularization 
surgery.  The examiner reported that it was likely that the 
complaints the veteran had in the right upper extremity were, 
in fact, related to the arteriogram and the subsequent 
necessary surgery performed to repair the clot in the 
brachial artery.  The identification of the lesion was less 
certain since all of his peripheral nerves were clinically 
testable and seemed intact.  It was reported that the veteran 
could have some residual brachial plexus injury, but it was 
limited to the sensory portion of the nerves rather than any 
motor disturbance.


A private medical report of his treatment by Roy A. Still, 
M.D., in May 1996 notes that the veteran had occasional 
weakness in the right arm.  The assessments included chronic 
weakness of the right arm.


A letter from Dr. Still dated in May 1996 is to the effect 
that the veteran had permanent weakness and malfunction of 
the right upper extremity.  It was noted that he was unable 
to use this extremity in a predictable fashion and that a 
rating in excess of 20 percent appeared warranted for this 
condition.

The veteran and his wife testified at a hearing in May 1998.  
The veteran's testimony was to the effect that he had pain 
with loss of function of the right arm due to various 
neurological deficits.  His wife testified to the effect that 
she had to assist the veteran in the performance of functions 
requiring the use of the right arm.



B.  Legal Analysis


The veteran's claim is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Compensation has been granted for postoperative residuals of 
brachial artery occlusion of the right (major) arm, rated as 
neurological deficits of the upper radicular group 
(Diagnostic Code 8510).  The veteran and his wife testified 
to the effect that the veteran was unable to perform various 
functions with the right arm due to the neurological 
deficits, and the objective medical evidence does reveal the 
presence of chronic right arm weakness that produces some 
functional impairment.  The medical evidence does not 
indicate resulting limitation of motion of the shoulder, arm, 
wrist, or hand; and it does not indicate the presence of 
musculoskeletal or cardiovascular disabilities to warrant 
consideration of a higher rating for such disabilities under 
the provisions of the diagnostic codes in the 5000 or 7100 
series of 38 C.F.R. Part 4.  The medical evidence indicates 
that the veteran's service-connected disability of the right 
arm is manifested primarily by neurological deficits, and the 
Board will consider entitlement to a higher rating for this 
condition under the provisions of codes in the 8500 series of 
38 C.F.R. Part 4, as did the RO.


A 20 percent evaluation is warranted for mild incomplete 
paralysis of the upper radicular group (fifth and sixth 
cervicals) of the major upper extremity.  A 40 percent 
evaluation requires moderate incomplete paralysis.  
Diagnostic Code 8510.

A 20 percent evaluation is warranted for mild incomplete 
paralysis of all radicular groups of the major upper 
extremity.  A 40 percent evaluation requires moderate 
incomplete paralysis.  Diagnostic Code 8513.

The term "incomplete paralysis" indicates a degree of lost 
or impaired function that is substantially less than that 
which is described in the criteria for an evaluation for 
complete paralysis of this nerve group, whether the less than 
total paralysis is due to the varied level of the nerve 
lesion or to partial nerve regeneration.  Complete paralysis 
of the upper radicular group is present when all shoulder and 
elbow movements are lost or severely affect, but with hand 
and wrist movements not affected.  Diagnostic Code 8510.  
Complete paralysis of the middle radicular group is present 
when there is loss or severe impairment of adduction, 
abduction, and rotation of the arm, flexion of the elbow, and 
extension of the wrist.  Complete paralysis of the lower 
radicular group is present when there is paralysis of the 
intrinsic muscles of the hand, as well as some or all of the 
flexors of the wrist and fingers (substantial loss of use of 
hand).  Diagnostic Codes 8510, 8511, 8512.

A 20 percent evaluation is warranted for mild incomplete 
paralysis of the musculospiral nerve (radial nerve) of the 
major upper extremity.  A 30 percent evaluation requires 
moderate incomplete paralysis. 

The term "incomplete paralysis" indicates a degree of lost 
or impaired function that is substantially less than that 
which is described in the criteria for an evaluation for 
complete paralysis of this nerve group, whether the less than 
total paralysis is due to the varied level of the nerve 
lesion or to partial nerve regeneration.  Complete paralysis 
of the radial nerve is present when there is drop of hand and 
fingers, perpetual flexion of the wrist and fingers, 
adduction of the thumb with the thumb falling within the line 
of the outer border of the index finger, and inability to 
extend the hand at the wrist, an inability to extend the 
proximal phalanges of the fingers, an inability to extend the 
thumb, an inability to move the wrist laterally, weakened 
supination of the hand, weakened extension and flexion of the 
elbow, and the loss of synergic motion of the extensors that 
seriously impairs the hand grip.  38 C.F.R. § 4.124a, Code 
8514.

The private medical report of the veteran's hospitalization 
from May to June 1994 indicates that he underwent surgery to 
restore circulation in the right brachial artery and that a 
neurology consultation after this surgery showed right radial 
neuropathy for which he was recommended for a radial palsy 
splint.  Private medical records of his treatment since then 
show that he has chronic weakness of the right arm.  The 
medical reports of his treatment and examinations since the 
surgery also indicate that he has essentially recovered from 
his right radial nerve palsy.  At the VA neurological 
examination in 1996, the veteran complained of feelings of 
weakness, pain, and cold in the right arm.  The arm was warm 
to touch, but some weakness in the motor functions of the 
pronator, supinator, biceps, and triceps muscles was found.  
At this examination, there was no weakness in wrist extension 
or flexion, and there was no weakness in the right hand grip.  
Sensory examination at that time demonstrated a general 
decrease in the sharpness of sensitivity to pin in the right 
arm.  The evidence reveals no other significant neurological 
deficits of the right upper extremity, and the examiner 
concluded that the veteran had no identifiable peripheral 
nerve injury.

After consideration of all the evidence, including the 
testimony, the Board finds that the post operative residuals 
of brachial artery occlusion of the right arm are manifested 
primarily by complaints of pain and minimal neurological 
deficits of the right arm, including motor function weakness 
in the pronator, supinator, biceps, and triceps muscles, and 
decreased sensitivity to sharpness of pin, that are the 
equivalent of mild incomplete paralysis; neurological 
deficits of the right arm that more closely approximate 
moderate incomplete paralysis are not found.  The evidence 
supports no more than a rating of 20 percent for this 
condition under the provisions of Diagnostic Code 8513, since 
the minimal deficits are found or reported in all groups.  
The preponderance of the evidence is against the claim for an 
increased evaluation for this disorder, and the claim is 
denied.

While the residuals of the veteran's post operative brachial 
artery occlusion of the right are were more prominent shortly 
after surgery in May 1994, he did not file a claim for 
benefits under 38 U.S.C.A. § 1151 for these residuals until 
August 1995.  Nor does the evidence show manifestations of 
the disorder warranting a higher rating for this condition 
for a specific period or a "staged rating" at any time 
since the effective date of the claim.  Fenderson v. West, 
No. 96-947 (U.S. Vet. App. Jan. 20, 1999).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that in evaluating a 
service-connected disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  Here, 
there is no limitation of motion of a joint demonstrated due 
to the post operative residuals of the brachial artery 
occlusion of the right arm.  It appears that it is the 
neurological deficits themselves that are the most prominent 
feature of disability, and these are best evaluated as 20 
percent disabling under Diagnostic Code 8513, as above.


ORDER

A higher evaluation for post operative residuals of brachial 
artery occlusion of the right arm is denied.





		
	J. E. DAY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

